DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/21 was considered by the examiner.
Allowable Subject Matter
Claims 10-29 are allowed.
The following is an examiner’s statement of reasons for allowance:	Regarding claim 10, none of the prior art teaches a system having the features of the claim including:
the extender object comprising: 	a first antenna coil directly coupled to the short-range wireless tag; and 	a second antenna coil, wherein the first and second antenna coils are electrically connected together and wherein at least one of the first and second antenna coils comprises a first plurality of radial elements extending in and out from an outermost ring of the coil and a second plurality of radial elements extending in from an innermost ring of the coil.	Independent claim 21 recites similar features and is allowable for the same reasons.  The dependent claims 11-20 and 22-29 are allowable based on their dependency from allowable claims 10 and 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694

/JOSEPH  FOX/						
Examiner, Art Unit 2694

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694